Case 5:20-cv-00217-JSM-PRL Document 36-2 Filed 05/24/21 Page 1 of 8 PageID 109




                   EXHIBIT B
Case 5:20-cv-00217-JSM-PRL Document 36-2 Filed 05/24/21 Page 2 of 8 PageID 110
Case 5:20-cv-00217-JSM-PRL Document 36-2 Filed 05/24/21 Page 3 of 8 PageID 111
Case 5:20-cv-00217-JSM-PRL Document 36-2 Filed 05/24/21 Page 4 of 8 PageID 112
Case 5:20-cv-00217-JSM-PRL Document 36-2 Filed 05/24/21 Page 5 of 8 PageID 113
Case 5:20-cv-00217-JSM-PRL Document 36-2 Filed 05/24/21 Page 6 of 8 PageID 114
Case 5:20-cv-00217-JSM-PRL Document 36-2 Filed 05/24/21 Page 7 of 8 PageID 115
Case 5:20-cv-00217-JSM-PRL Document 36-2 Filed 05/24/21 Page 8 of 8 PageID 116




EMPLOYEE HAS SEVEN DAYS TO REVOKE THIS AGREEMENT AFTER SIGNING

IT. EMPLOYEE MAY REVOKE THIS AGREEMENT BY PROVIDING WRITTEN

NOTICE TO ROSALINA ROTHROCK OF LAKESHORE MANOR, LLC. NOTICE OF

REVOCATION SHOULD BE SENT VIA CERTIFIED MAIL TO THE BUSINESS

ADDRESS OF LAKESHORE MANOR LLC., RETURN RECEIPT REQUESTED.


Dated: _______________________                LAKESHORE MANOR, LLC.



                                            Sign:


                                            Name:_Rosalina Rothrock_____________


                                            Title:

_____________________________________
LAKESHORE MANOR, LLC.                         Date



ROSALINA ROTHROCK                             Date



JAMES ROTHROCK                                Date



BELEN GUITIERREZ                              Date




                                        6
